Citation Nr: 1617985	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for carcinoma of the skin claimed as secondary to ionizing radiation.
 
 2. Entitlement to service connection for sterility claimed as secondary to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1963 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2014, the Board remanded the appeal for additional development.

In addition to the paper claims file, there are electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered as part of the appeal.

After the case was recertified to the Board, a document entitled "VAMC Report of Hospitalization" was uploaded to the VBMS file.  The single page notes an admitting diagnosis of pneumonia/COPD.  Recently, the Federal Circuit indicated that pursuant to 38 C.F.R. § 3.159(c)(3), VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Immediately thereafter, however, the Federal Circuit noted that the duty to assist is not unlimited and that in evaluating whether the duty to assist is satisfied the limitations in 38 C.F.R. § 3.159(d) may be considered.  That regulation provides that VA will refrain from or discontinue providing assistance where there is no reasonable possibility that any assistance would substantiate the claim.  Here, given that the report of hospitalization indicates on its face that it related to pneumonia or COPD and not the issues on appeal, the Board finds that there is no reasonable possibility in this regard that any assistance in this regard would substantiate the claim and a remand to obtain the records relating to this hospitalization would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  Consequently, the Board will adjudicate the claims on appeal.
FINDINGS OF FACT

1. The most probative evidence weighs against a finding that the Veteran had occupational ionizing radiation exposure or hazardous chemical exposure in service.  

2.  Skin carcinoma is not etiologically related to any in-service event, injury or disease.

3.  Infertility is not etiologically related to any in-service event, injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for carcinoma of the skin are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2015).

2.  The criteria for service connection for infertility are not met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, an August 2007 letter provided notice of the information and evidence needed to substantiate the service connection claims, including how VA assigns disability ratings and effective dates.  A September 2008 letter further solicited information about the Veteran's medical treatment history and included a Radiation Risk Activity Sheet to assist the Veteran in substantiating his assertions of ionizing radiation exposure.  The duty to notify is satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes the Veteran's service treatment records (STRs), personnel records, VA outpatient treatment records, and various statements from the Veteran.  

The Veteran asserts that his claimed disabilities are due to in-service ionizing radiation exposure.  Skin cancer is a radiogenic disease and is subject to determination of exposure and dose estimate as provided by 38 C.F.R. § 3.311.
The RO conducted adequate development concerning ionizing radiation exposure in accordance with 38 C.F.R. § 3.311.  STRs include a DD Form 1141 Record of Exposure to Ionizing Radiation that did not include any entry for an incident of ionizing radiation exposure.  The RO submitted a request with the pertinent service information to the Air Force and requested that they locate a DD 1141 Record of Exposure to Ionizing Radiation or equivalent record documenting military radiation exposure.  The Air Force provided negative responses in November 2008 and January 2009 correspondences.  They reported that the Master Radiation Exposure Registry (MRER) did not document radiation exposure data for the Veteran.  They explained that the MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel back to 1947.  However, they acknowledged that some early records may have been maintained with the individual's file.  In January 2009, the Air Force Safety Center (AFSC) considered the Veteran's military occupational specialty as an assistant missile crew chief and missile facility technician stationed at the Little Rock, Arkansas Air Force Base (AFB).  They reported that the type of duties performed by the Veteran did not involve working directly with nuclear weapon systems or components.  They did not believe that his occupational duties would involve radiation exposure.  Accordingly, they declined to provide a radiation exposure dose estimate.  

The Veteran has provided several reports concerning occupational radiation exposure.  However, they have not included additional information that was not already considered by the Air Force in their findings above.  Due to the lack of corroboration by official service department records, the Board does not find the Veteran's reports of ionizing radiation and chemical exposures probative as explained in further detail below.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16   (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (VA adjudicators may properly consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  In this particular case, the Board finds that an additional remand to verify ionizing radiation exposure would raise no reasonable possibility of substantiating either claim.  Id.; 38 C.F.R. § 3.159(d).

The Veteran was not afforded VA examinations or medical opinions for his claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

STRs and post-service medical records are devoid of evidence that the Veteran developed skin cancer or infertility either beginning in service or as post-service disorders attributable to service.  This is so even when considering the low nexus threshold for triggering VA's duty to provide an examination.  He does not assert any other in-service event, injury or disease besides alleged ionizing radiation or chemical exposures.  The most probative evidence does not show that the Veteran had ionizing radiation or chemical exposures as noted above.  In this particular case, an in-service event, injury or disease is not shown, and the "low" nexus threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278. 

The Court in Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010), held that, while there must be competent evidence of a current disability and an indication (not necessarily from competent evidence) that the current disability relates to service, the in-service event prong of the McLendon test "does not qualify the quality of evidence necessary to meet its threshold."  Rather, the evidence must establish that there was an event in service.  Id.  Here, for the reasons noted above and discussed below, the evidence does not establish there was an event in service with regard to either claim.

The decision is in substantial compliance with the August 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The RO obtained personnel records for the Veteran and associated them with the VBMS efolder.  The RO readjudicated the claims with consideration to the newly associated personnel records in January 2015.  

There is no indication that there is any relevant evidence outstanding for these claims, and the Board will proceed with consideration of the Veteran's appeal.

Laws and regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Supplemental regulations govern diseases specific to radiation exposed Veterans.  38 C.F.R. § 3.309.  However, the Veteran does not qualify as a radiation-exposed for regulation purposes, and he is not currently claiming a disease contemplated by the applicable regulation.  Id.  This presumption is therefore inapplicable in the present case. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual background

Service treatment records (STRs) include a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation.  It is blank.  In September 1965, the Veteran completed a Report of Medical History for an "Initial Missile" examination and underwent a contemporaneous physical examination.  No pertinent report or finding was listed.  In June 1966, he again completed a Report of Medical History and underwent physical examination for separation.  All systems were normal on examination and no pertinent report or finding was given.

Personnel records show that the Veteran performed duty with a missile unit at the Little Rock AFB.  It does not include any reports, confirmation or suggestion of ionizing radiation exposure.  

VA treatment records from February 2006 and August 2006 confirm that the Veteran had basal cell carcinoma.  

In his June 2007 claim, the Veteran reported that during service he had had to monitor leaking radioactive chemicals.  He was exposed to small quantities of these chemicals and believed that they caused infertility and skin cancer.  

In September 2007, the Veteran reported that he carried a Geiger counter to monitor radioactive leaks from missiles.  His Geiger counter indicated leaks on several occasions.  He had to use a hazardous material suit to prepare the missiles for transfer to another base.  He believed he was exposed to nitric acid during the transfer procedure.  He asserted that his infertility and skin cancer were related to military radiation and chemical exposures.  

In September 2008, the Veteran stated that he did not believe the Radiation Risk Activity Report concerned his radiation exposure.  He reiterated that his radiation exposure was the result of an approximately 20 month assignment in a missile silo near Mount Vernon, Arkansas.  He stated that sometime in 1965 he and members of his missile site unit were taken to the Air Force Hospital at Little Rock to be physically examined for radiation exposure.  He received a limited explanation as to why the unit members reported to the hospital.  He was informed that there had been an unspecified incident at one of the missile silos.  He recalled that a physician at the hospital informed him that he was now sterile.  He stated that he had a child before the incident, but afterwards was unable to have additional children.    

In October 2008, the Veteran submitted an internet article concerning his military occupational specialty (MOS) as a missile technician.  It did not refer to occupational ionizing radiation exposure.  

In November 2008, the Air Force issued a response to the RO's radiation dose inquiry for the Veteran.  It stated that it reviewed the Master Radiation Exposure Registry (MRER) and did not find any external or internal radiation exposure data for the Veteran.  They noted a possibility in cases where early records, specifically where the DD Form 1141 was maintained with the individual's file, would not appear in the MRER.  They forwarded the inquiry onto the Air Force Safety Center (AFSC) since they may have additional records.

In a January 2009 letter, the Air Force reported that the AFSC reviewed the Veteran's personnel records.  They confirmed that the Veteran served as an assistant missile crew chief and missile facility technician while stationed at the Little Rock AFB.  They reported that the type of duties associated with the Veteran's MOS would not involve directly working with nuclear weapons systems or components.  They concluded that the Veteran did not experience occupational radiation exposure and that a dose estimate was not appropriate.  

In his February 2011 substantive appeal, the Veteran reported that radiation exposure was inherent in his job as a missile specialist.  He believed his claimed disabilities were related to military nuclear and chemical exposures.  

Analysis  

The Veteran asserts that he developed skin cancer and infertility due to ionizing radiation and chemical exposure.  He does not report any additional in-service event, injury or disease that could be attributable to these disabilities.  STRs and personnel records are negative for any documentation regarding these disabilities or for any evidence of radiation/ chemical illness or exposure history.  Separation examination findings were normal and there was no report of any symptoms relating to the disabilities for which service connection is claimed on this appeal.

The threshold issue is whether the evidence supports a finding of ionizing radiation exposure or chemical exposure.  The Veteran asserts that he had radiation and chemical exposure from working with missiles.  He recalled that on one occasion his unit was taken to the hospital for evaluations following an unspecified incident at a missile silo and he was informed that he may be infertile due to the incident.  

The Veteran is competent to report on anything capable of lay observation, such as his recollections of occupational duties, general descriptions of in-service events that transpired, and prior conversations with treating clinicians.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, his reports must be weighed against the other evidence record.  Buchanan, 451 F.3d at 1336-7; Caluza, 7 Vet. App. 498, 510-511 (1995) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's reports conflict with occupational radiation monitoring records indicating no recorded ionizing radiation exposure.  See AZ, 731 F.3d at 1315-16 (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  They also conflict with the personnel records and January 2009 AFSC findings.  Id.  The Air Force has acknowledged that earlier DD 1141 dosimetry records may have been placed with the STRs instead of the MRER.  However, neither STRs, nor personnel records in any way suggest the Veteran had direct radiation exposure, and this inference is further supported by the January 2009 AFSC determination.  The Veteran's occupational history as a missile technician was specifically considered in the January 2009 AFSC determination and was deemed insufficient to warrant a dose estimate or concession of radiation exposure.  There is no evidence to suggest that the DD 1141 recording no exposure was inaccurate.  The Board finds that the Veteran's assertions of radiation exposure are not probative because they are inconsistent with multiple official service department records indicating no ionizing radiation exposure, to specifically include the blank DD 1141, negative MRER findings and negative report from the AFSC.  AZ, 731 F.3d at 1315-16; Caluza, 7 Vet. App. at 510-511.

The Veteran has provided reports of chemical exposure.  However, he has not provided specific information regarding the location, chemicals and quantities involved.  STRs and personnel records do not document any recorded chemical exposure incident.  Moreover, the Veteran has not presented any medical evidence that is in any way suggestive that skin carcinoma or infertility is due to a remote history of chemical exposure.  In addition, to the extent that he has opined that his current disabilities are due to chemical exposure, this is a complex medical matter as to which lay testimony has been found not to be competent.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  For these reasons, the Board finds that the preponderance of the evidence weighs against a nexus to chemical exposure.  Id.

Although the Board does not doubt the sincerity of the Veteran's belief that he was exposed to radiation or hazardous chemicals, his assertion that such exposures took place is not supported by, and conflicts with, the official service department records and findings.  For this reason, an in-service event, injury or disease has not been demonstrated for either disability for which service connection is being claimed.  Moreover, the evidence otherwise weighs against a relationship between either disability for which service connection is being claimed and service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application, and entitlement to service connection for skin cancer and infertility is therefore not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.


ORDER

Service connection for carcinoma of the skin claimed as secondary to ionizing radiation is denied.

Service connection for infertility claimed as secondary to ionizing radiation is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


